       Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 1 of 38



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

TSYDEA MCDAVID                                        §
     Plaintiff,                                       §
                                                      §          Civil Action No. ___________
vs.                                                   §
                                                      §
HOUSTON INDEPENDENT SCHOOL                            §
DISTRICT                                              §
     Defendant.                                       §

                                               APPENDIX

 Exhibit                                             Description

                Docket Sheet for Cause No. 1165761, Tsydea McDavid v. Houston Independent School
      1
                District; In the County Court at Law of Harris County, Texas

                Plaintiff’s Original Petition and Application for Temporary Restraining Order,
      2         Temporary and Permanent Injunction, and Additional Request for Relief (March 3,
                2021)


      3         List of Parties and Counsel


4849-7330-4033, v. 1
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 2 of 38




                        EXHIBIT 1
012312425                                          67on
               Case 4:21-cv-00993 Document 1-1 Filed 8ÿ 03/26/21
                                                              in TXSD Page 3 of 38


                                                     9:;<=>ÿ9@A@Bÿ
  NOPQÿv]r^Qc                                                    Nb]cW
    5523.25                                                        
  \WOW]P
     w
  RSTQÿVOWQÿxRcbry                                               RSTQÿVOWQÿxXby
    ((1$$1kkkk                                           z         ((1$$1kkkk                                           z

     \of{N| ÿ N}of{

    sOcWY fWWbcqQY NbrZOqY
  }OPWÿvOrQ                                                      RScPWÿvOrQ

  ~OcÿNOc`ÿv]r^Qc                                                RSTQÿVOWQÿxRcbry
                                                                   ((1$$1kkkk                                           z
  RSTQÿVOWQÿxXby
    ((1$$1kkkk                                           z

     \of{N| ÿ N}of{
                                                     CÿDEF:GHIJKÿL:;<HMÿ
    NOPQ            RSTQÿVOWQ XYZQ \]^WYZQ \WYTQ        \WOW]P _]`aQ     Nb]cW dSQe ÿ
                               VQP[                                            fTT
   5523.25          4014012425 g+hi"   ÿ       +k$i g7 nig"ni 5 77  
                                  j-         ( $j$ÿj         )"m+gmi            70
                                 i          hgl+gm
                                             m$i7im$im+
                                                hgg-
                                              $+" +
    ÿ opQqW        opQqWÿVQP[             NbrrQqWP                                 saP
      VOWQ
      4015.12425 g0ÿ77 ÿ ÿ7* 71l7ÿ)mi+ÿ"+ÿ5                             g0ÿ77 ÿ    5
      4015.12425 777ÿ7*                  71l7ÿ)mi+ÿ"+ÿ5                             777                    5
      4015212425 -77                        "i5li+ÿtg"ÿi"j i                          +ÿ($6*ÿ777         5
                                                                                           "7 7*u

11771 167871 7!"#$%&0"'())5"(*7&+5,++-./01$2834-4825$665050'7)8 512
012312425                                          67on
               Case 4:21-cv-00993 Document 1-1 Filed 8ÿ 03/26/21
                                                              in TXSD Page 4 of 38
      4015212425  ÿÿ)7ÿ7*                  "95:9+ÿ;<"ÿ9"= 9                   +ÿ($6*ÿ767           5
                                                                                          "7 7*>
      4015212425 ?7ÿ>ÿ@70                    ÿ                                    +ÿ($6*ÿ?<@ÿA5B*> 2
      4014412425 ?7ÿ>ÿ@70                    ÿ                                    +ÿ($6*ÿ?<@*>           2
      4014012425 7;7ÿ<0ÿ77               Cÿ77- +<?ÿ;<"                      +ÿ($6*ÿ<0
                                                     +9(7<""Dÿ"9+"??E                  77 ÿ *ÿ ÿ>
                                                     <"$9"Fÿ+9(7<""DÿC                   +"<ÿ G  ÿ *ÿ<7 22
                                                     79"(?9?+ÿ?&:? +<?Fÿ?$              "77>*>
                                                     $$+<?-ÿ"95:9+ÿ;<"
                                                     "9-9;
      4014012425 <0ÿ77 ÿA< B              ÿ                                                                 ÿ




11771 167871 7!"#$%&0"'())5"(*7&+5,++-./01$2834-4825$665050'7)8 212
012312425                                            67on
                 Case 4:21-cv-00993 Document 1-1 Filed 8ÿ 03/26/21
                                                                in TXSD Page 5 of 38


                                                 <=>=?ÿ<ABCDÿEFDDGHIJÿ
  SVWXÿldkvXT
   55m36m5
  SedTUÿle
    
  YXWW]e^ÿfVUXÿwxTeky
   pp1&&1nnnn                                                                                                             z
  YXWW]e^ÿfVUXÿwaey
   pp1&&1nnnn                                                                                                             z
  YXWW]e^ÿaZbXwWy{
    
    Y|}cS\ ÿ S~|}c
                                                          KÿLFMACNOJPÿQABHNRÿ
   STU SVWX              YUZ[X          \XVT]^_ÿaZbXÿ            YXWW]e^ÿfVUXÿ      h]Xi j_W                   fegdkX^UÿlVkX
                                        \XVT]^_ÿcXWd[UW          SV^gX[ÿfVUXÿ
                                                                 cXVWe^
   5        55m36m5     "n&o     ""q                        m12312425ÿs04p
                                                                         57 5 ÿ t77 71r7ÿtÿ 7 ÿ
                        p &0&ÿ0 /r3o$or o1r"or"                                                      &uÿÿ5
                        +/q"/r "/ÿ&p ÿ
                        r&o5or&or"
                         +//-
                        &"$ "
   5        55m36m5     "n&o     "op5/$$n       015612425ÿs04p 57
                        p &0&ÿ0 $o"$rr.ÿ/$&o$ÿ 015m12425ÿ542620ÿp
                        +/q"/r                    57ÿp) 
                        r&o5or&or"
                         +//-
                        &"$ "
   5        55m36m5     "n&o     "op5/$$n       010512425ÿs04p 57
                        p &0&ÿ0 $o"$rr.ÿ/$&o$ÿ
                        +/q"/r
                        r&o5or&or"
                         +//-
                        &"$ "
   ÿ        ÿ           ÿ          ÿ               ÿ                     ÿ ÿ




11771 167871 7!"7#$%&'()*5+$+ ,7-./0123 ".4516&7*89:46)(*; 515
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 6 of 38




                        EXHIBIT 2
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 7 of 38
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 8 of 38
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 9 of 38
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 10 of 38
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 11 of 38
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 12 of 38
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 13 of 38
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 14 of 38
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 15 of 38
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 16 of 38
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 17 of 38
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 18 of 38
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 19 of 38
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 20 of 38
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 21 of 38
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 22 of 38
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 23 of 38
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 24 of 38
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 25 of 38
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 26 of 38
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 27 of 38
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 28 of 38
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 29 of 38
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 30 of 38
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 31 of 38
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 32 of 38
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 33 of 38
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 34 of 38
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 35 of 38
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 36 of 38
Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 37 of 38




                         EXHIBIT 3
      Case 4:21-cv-00993 Document 1-1 Filed on 03/26/21 in TXSD Page 38 of 38



                                    LIST OF PARTIES AND COUNSEL

Plaintiff:             Tsydea McDavid

Attorneys:             Staci Childs
                       State Bar No. 24115465
                       attorneystacichilds@gmail.com
                       Telephone: (281) 713-3371
                       Facsimile: (346) 770-2823
                       Randall Belt-Spencer
                       State Bar No 24116092
                       rmhlawfirm@gmail.com
                       RHM LAW FIRM PLLC
                       800 Town and County, Suite 500
                       Houston, Texas 77024
                       Telephone: (346) 236-4413
                       Facsimile: (346) 770-2823




Defendant:             Houston Independent School District

Attorneys:             James E. Byrom
                       State Bar No. 03568100
                       jbyrom@thompsonhorton.com
                       Stephanie A. Hamm
                       State Bar No. 24069841
                       shamm@thompsonhorton.com
                       THOMPSON & HORTON LLP
                       3200 Southwest Freeway, Suite 2000
                       Houston, Texas 77027
                       Telephone: (713) 554-6767
                       Facsimile: (713) 583-8884



4817-6013-9745, v. 1
